UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011. or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-88829 PENINSULA GAMING, LLC PENINSULA GAMING CORP. (Exact name of registrants as specified in their charter) (Exact name of registrants as specified in their charter) DELAWARE DELAWARE (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large Accelerated FileroAccelerated FileroNon-Accelerated Filer xSmaller reporting company o Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox All of the common equity interests of Peninsula Gaming, LLC (the “Company”) are held by Peninsula Gaming Partners, LLC. All of the common equity interests of Diamond Jo, LLC, The Old Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Belle of Orleans, L.L.C., Kansas Star Casino, LLC and Peninsula Gaming Corp. are held by the Company. PENINSULA GAMING, LLC INDEX TO FORM10-Q Page PartI - Financial Information 3 Item 1 - Financial Statements 3 Peninsula Gaming, LLC: Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statement of Changes in Member's Deficit and Comprehensive Loss (Unaudited) for the Three Months Ended March 31, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 - Controls and Procedures 24 PartII - Other Information 24 Item 1 - Legal Proceedings 24 Item 1A - Risk Factors 24 Item 6 - Exhibits 24 Signatures 25 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PENINSULA GAMING, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) March31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash—purse settlements Accounts receivable, net Receivables from affiliates 77 Inventories Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Deferred financing costs, net of amortization of $7,150 and $6,342, respectively Goodwill Licenses and other intangibles Deposits and other assets Investment available for sale Total other assets TOTAL $ $ LIABILITIES AND MEMBER’S DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Construction payable - Purse settlement payable Accrued payroll and payroll taxes Accrued interest Other accrued expenses Payable to affiliates Current maturities of long-term debt and leases Total current liabilities LONG-TERM LIABILITIES: 8 3/8% senior secured notes, net of discount 10 3/4% senior notes, net of discount Senior secured credit facilities - Term loan Notes and leases payable, net of discount 27 28 Obligation under Minimum Assessment Agreement Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) MEMBER’S DEFICIT: Common member’s interest Accumulated deficit Accumulated other comprehensive income Total member’s deficit TOTAL $ $ See notes to condensed consolidated financial statements. 3 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands) ThreeMonths Ended March31, ThreeMonths Ended March31, REVENUES: Casino $ $ Racing Video poker Food and beverage Other Less promotional allowances Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense 10 Development expense - 48 Affiliate management fees Loss on disposal of assets 34 9 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized Loss from equity affiliate - Total other expense NET INCOME (LOSS) $ $ See notes to condensed consolidated financial statements. 4 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBER’S DEFICIT AND COMPREHENSIVE LOSS (UNAUDITED) (in thousands) COMMON MEMBER'S INTEREST ACCUMU-LATED DEFICIT ACCUMU-LATED OTHER COMPRE-HENSIVE INCOME TOTAL MEMBER'S DEFICIT COMPREHENSIVE LOSS BALANCE, DECEMBER 31, 2010 $ $ ) $ $ ) Net loss ) ) $ ) Unrealized loss on available for sale security ) ) ) Member contributions Member distributions ) ) Comprehensive loss $ ) BALANCE, MARCH 31, 2011 $ $ ) $ $ ) See notes to condensed consolidated financial statements. 5 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (inthousands) ThreeMonths Ended March31, ThreeMonths Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Non-cash interest Loss from equity affiliate 37 - Non-cash compensation Loss on disposal of assets 34 9 Changes in operating assets and liabilities: Restricted cash — purse settlements ) Receivables Receivables from affiliates 40 - Inventories 11 11 Prepaid expenses and other assets Payables Accrued expenses Payable to affiliates 28 - Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Increase in cash value of life insurance for premiums paid Business acquisition and licensing costs Construction project development costs Purchase of property and equipment Proceeds from sale of property and equipment 51 94 Net cash flows from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs Principal payments on debt Proceeds from senior notes - Proceeds from senior secured credit facilities - Payments on senior secured credit facilities Loan to owner - Member distributions Net cash flows from financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES: Property and equipment acquired, but not paid $ $ Property and equipment acquired in exchange for obligation under Minimum Assessment Agreement - Unrealized (loss) gain oninvestment available for sale Property contributions from parent - Gaming license contribution from parent 43 - Prepaid expense contribution from parent - Deferred financing costs incurred, but not paid - Gaming license acquired, but not paid - See notes to condensed consolidated financial statements. 6 PENINSULA GAMING, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Basis of Presentation Peninsula Gaming, LLC (“PGL” or the “Company”), a Delaware limited liability company, is a casino entertainment holding company with gaming operations in local markets in Iowa and Louisiana. PGL’s wholly owned subsidiaries consist of: (i)Diamond Jo, LLC, a Delaware limited liability company (“DJL”), that owns and operates the Diamond Jo casino in Dubuque, Iowa; (ii)Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), that owns and operates the Diamond Jo casino in Worth County, Iowa;(iii)The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“EVD”), that owns and operates the Evangeline Downs Racetrack and Casino, or racino, in St. Landry Parish, Louisiana and five off-track betting (“OTB”) parlors in Louisiana; (iv) Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”), that owns and operates the Amelia Belle Casino in Amelia, Louisiana; and (v) Kansas Star Casino, LLC, a Kansas limited liability company (“KSC”), formed to own and operate the Kansas Star Casino, Hotel and Event Center (“Kansas Star”) which is currently under development; and (vi) Peninsula Gaming Corp. (“PGC”), a Delaware corporation with no assets or operations.The Company is a wholly owned subsidiary of Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting only of normal recurring entries unless otherwise disclosed, necessary to present fairly the financial information of the Company for the interim periods presented and have been prepared in accordance with accounting principles generally accepted in the United States of America. The interim results reflected in the financial statements are not necessarily indicative of results expected for the full year or other periods. The financial statements contained herein should be read in conjunction with the audited financial statements and accompanying notes to the financial statements included in the Company’s Annual Report on Form10-K for the year ended December31, 2010. Accordingly, footnote disclosure which would substantially duplicate the disclosure in the audited financial statements has been omitted in the accompanying unaudited financial statements. Kansas Star Developments On January 14, 2011, PGP’s Contract to Serve as Lottery Gaming Facility Manager for the South Central Gaming Zone on behalf of the Kansas Lottery (“Kansas Management Contract”) was approved by the Kansas Racing and Gaming Commission (“KRGC”) and upon such approval, became effective and was then assigned to KSC. In March 2011, KSC purchased two parcels of land in Mulvane, Kansas totaling approximately 202 acres on which the Kansas Star will be developed. This land effectively gives the Company all the land needed to develop the Kansas Star facility in compliance with the terms of the Kansas Management Contract.In March 2011, KSC broke ground on the Kansas Star development. We plan on completing construction of the Kansas Star in two phases. The first phase of the project is expected to include 1,500 slot machines, 42 table games, 10 poker tables, 150 hotel rooms in a third party operated hotel, approximately 2,700 parking spaces, a 250-seat buffet, a 140-seat steakhouse, a sports bar, a two outlet food court, and a 177,000 square foot indoor event center. While the first phase of the project is not expected to be completed until January 2013, KSC plans to begin operating 1,310 slots machines and 32 table games within the event center by January 2012 pending completion of the first phase of the project.The second phase of the project is expected to include an additional 500 slot machines (thus expanding the total to 2,000 slot machines), an additional 8 table games (bringing the total to 50 table games), the development of an equine complex that includes multiple arenas and barn facilities,parking for 80 recreational vehicles, and 150 additional hotel rooms (bringing the total to 300 rooms). The second phase is scheduled for completion by January 2015. The current budget for the Kansas Star project is approximately $314.1 million (excluding capitalized interest which is estimated to be approximately $8 million) compared to our preliminary estimate of $295.5 million (excluding capitalized interest) as of December 31, 2010.We expect such increase to be offset by approximately $12 to $14 million from the City of Mulvane, Kansas (“Mulvane”) issuance of general obligation bonds as described below related to offsite utilities.Total cost to open the interim casino is expected to be approximately $184.2 million compared to the preliminary estimate of $153.7 million as of December 31, 2010.This increase in cost is primarily due to enhancements to the gaming floor layout and amenities and the addition of a concourse level to the event center, which were added to provide a better entertainment experience for our guests during the initial phase of the project, as well as an increase in off-site improvements which are expected to be financed by Mulvane as discussed further below.The remaining budget for the first phase of the project is approximately $82.2 million, including approximately $20.0 million to complete the initial 150 hotel rooms of the third party developed hotel, compared to the preliminary estimate of $76.6 million as of December 31, 2010.The increase in cost related to the completion of the first phase is primarily due to the decision to construct the shell of the building that will house the phase two casino floor expansion during the first phase, which is expected to reduce the overall cost of the project.The second phase of the Kansas Star project is budgeted at $47.7 million, including an approximate $19.1 million expansion to the third party developed hotel to increase the number of rooms from 150 to 300, compared to our preliminary estimate of $65.2 million as of December 31, 2010. 7 The Company plans to finance the remaining costs of the project with (i) cash on hand (which includes proceeds from the senior notes offerings completed during the quarter as discussed in Note 4), (ii) anticipated slot vendor and equipment financing of approximately $41.4 million (which are permitted borrowings under the Company’s existingdebt agreements), (iii) cash flow from operations and (iv) if necessary, availability under the PGL Credit Facility (as defined below). Further, the Company has executed a term sheet and expects to enter into an agreement with a third party hotel developer/operator to separately build, finance, and operate a hotel, although no assurances can be given that the Company will obtain such slot vendor and equipment financing or enter into a separate hotel agreement to provide for the construction, financing, development and operation of a hotel. KSC has entered into a Development Agreement with Mulvane related to the provision of water, sewer, and electrical utilities to the Kansas Star site.This agreement sets forth certain parameters governing the use of public financing for the provision of such utilities, through the issuance of general obligation bonds by Mulvane, paid for through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s obligations under the general obligation bonds.To date, KSC is utilizing public financing for approximately $4.1 million of sewer and water utilities improvements, and anticipates that it may utilize public financing for an additional $8 million to $10 million worth of utility improvements. On March 23, 2011, KSC and Conlon Construction Co. (“Conlon”) executed an AIA A133-2009 Agreement Between Owner and Construction Manager as Constructor (the “GMP Contract”).The GMP Contract provides that Conlon will act as Construction Manager for the construction of the Kansas Star project, and that the project will be completed on a “cost of work plus a fee” basis, with a guaranteed maximum price (the “GMP Amount”), and on a designated construction completion schedule. The GMP Contract effectively limits the total cost of the project to the designated GMP Amount, and imposes financial penalties, including liquidated damages for failing to complete construction by the dates set forth in the Kansas Management Contract.The GMP Contract provides that Conlon will prepare a preliminary GMP Amount based on Conlon’s estimate of the cost of work, including contingencies, and Conlon’s management fee for each phase of the project.The final GMP Amount for Phase 1A of the project is expected to be agreed to between KSC and Conlon by the end of the third quarter of 2011.The GMP Amount for future phases of the project will be established by the parties as the development of the project proceeds.If the total cost of the project falls below the GMP Amount, certain of the cost savings will be shared 60%/40% between KSC and Conlon, respectively. The GMP Amount is subject to amendment by change orders approved by KSC and the dates for completion of construction may be adjusted as a result of the occurrence of certain events, including force majeure. The GMP Contract also contains other customary provisions, including provisions relating to the scope of work and responsibilities of the parties, termination, compensation and payment calculations and schedules, indemnification, insurance and bond requirements, dispute resolution and assignment of contract. 2. Summary of Significant Accounting Policies Capitalized Interest— The Company capitalizes interest costs associated with significant construction projects. The Company capitalizes interest on amounts expended onsignificant construction projectsat the average cost of borrowed money. The Company capitalized $0.1 million during the three months ended March 31, 2011 related to the development project at KSC.There was no interest capitalized during the three months ended March 31, 2010. Deferred Financing Costs— Costs associated with the issuance of financing agreements have been deferred and are being amortized over the life of the related instrument/agreement using the effective interest method. During the three months ended March 31, 2011, the Company deferred additional costs of $5.5 million related to the $80.0 million tack on offering to its 8 3/8% Senior Secured Notes due 2015 (the “PGL Secured Notes”) consummated on February 9, 2011 and $50.0 million tack on offering to its 10 3/4% Senior Unsecured Notes due 2017 (the “PGL Unsecured Notes” and, together with the PGL Secured Notes, the “PGL Notes”) consummated on February 1, 2011.During the three months ended March 31, 2011, the Company also deferred additional costs of $1.5 million under the amended and restated loan and security agreement entered into by PGL, DJL, EVD, ABC, DJW and KSC (collectively, the “Borrowers”) with Wells Fargo Capital Finance, Inc. (“Wells Fargo”) as the arranger and agent on October 22, 2009 (“PGL Credit Facility”) due to the Second Amendment to the Amended and Restated Loan and Security Agreement executed on February 2, 2011 (the “Second Amendment”). 8 Goodwill and Licenses and Other Intangible Assets— There were no changes in the carrying amount of goodwill during the three months ended March 31, 2011.Licenses and other intangibles are summarized as follows (in thousands): March 31, 2011 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Kansas Management Contract - Tradename - Horse racing license - Intangible assets with finite lives: Tradename ) Customer relationships and customer list ) Total $ $ ) $ December 31, 2010 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Tradename - Horse racing license - Intangible assets with finite lives: Tradename ) Customer relationships and customer list ) Total $ $ ) $ Amortization expense for intangible assets for each of the three months ended March 31, 2011 and 2010 was $0.1 million. Annual amortization expense for intangible assets is expected to be $0.3 million for 2011 and $0.2 million per year for 2012 through 2015. During the three months ended March 31, 2011, KSC recorded $28.1 million as an indefinite life intangible asset which includes (i) the $25.0 million privilege fee paid to the State of Kansas and (ii) $3.1 million of additional fees owed to KRGC upon approval of the Kansas Management Contract. Deposits— At December 31, 2010, included in Deposits and other assets was a $25.0 million deposit related to the refundable privilege fee paid to the State of Kansas.Upon approval of the Kansas Management Contract the $25.0 million privilege fee was no longer refundable.As such, the $25.0 million has been included as a cost of the gaming license at KSC and is included in Licenses and other intangibles as of March 31, 2011. Pre-opening Expense—Costs associated with start-up activities for new or expanded operations are expensed as incurred. For the three months ended March 31, 2011, the Company incurred $1.1 million of start-up costs related to the development project at KSC. 9 Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates involve the fair value of DJW’s investment in $23.0 million in aggregate principal amount of 7.5% Urban Renewal Tax Increment Revenue Bonds, Taxable Series 2007 (“City Bonds”), the periodic review of the carrying value of assets for impairment, the estimated useful lives for depreciable assets,and the estimated liabilities for slot club awards. Recently Issued Accounting Standards—In April 2010, the Financial Accounting Standards Board (“FASB”) issued guidance regarding the accounting for casino base jackpot liabilities.The Company adopted this guidance in the first quarter of 2011 with no impact to the Company’s financial statements. 3. Property and Equipment Property and equipment at March 31, 2011 and December31, 2010 is summarized as follows (in thousands): March31, December31, Land and land improvements $ $ Buildings, riverboat and improvements Furniture, fixtures and equipment Computer equipment Vehicles Construction in progress Subtotal Accumulated depreciation Property and equipment, net $ $ Depreciation expense during the three months ended March 31, 2011 and 2010 was $7.2 million and $7.3 million, respectively. 4. Debt Long-term debt consists of the following (in thousands): March31, December31, 8 3/8%senior secured notes due August15, 2015, net of discount of $392 and $4,465, respectively, secured by substantially all the assets of the Company and its subsidiaries and the equity of the Company $ $ 10 3/4%senior unsecured notes due August15, 2017, net of discount of $2,896 and $7,003, respectively $50,000 revolving line of credit under a loan and security agreement of PGL, DJL, EVD, ABC, DJW and KSC with Wells Fargo, interest rate at prime plus a margin of 2.5% with a floor of 6.0% (rate of 6.0% at March 31, 2011 and December 31, 2010), maturing January 15, 2015, secured by substantially all assets of PGL, DJL, EVD, ABC, DJW and KSC and is guaranteed up to $5.0 million by the Company’s Chief Executive Officer - Term loan under a loan and security agreement of PGL, DJL and EVD with American Trust & Savings Bank, interest rate at 6.5%, due in installments through December 1, 2013, secured by certain assets of DJL Notes payable and capital lease obligations, interest rates at 6.4% - 14.4%, due 2011 – 2015 48 55 Total debt Less current portion ) ) Total long term debt $ $ 10 Principal maturities of debt (excluding discount and debt repaid during the period January 1, 2011 through March 31, 2011) for the Company, for each of the years ending December31 listed below have been updated to include: (1) the $50.0 million PGL Unsecured Notes tack-on issuance; (2) the $80.0 million PGL Secured Notes tack-on issuance; and (3) the Second Amendment under the PGL Credit Facility as discussed below. Such maturitiesare summarized as follows (in thousands): $ 1,643 9 Thereafter $ PGL Notes On January 27, 2011, the Company commenced a consent solicitation seeking to amend the indenture governing the PGL Secured Notes to allow for the issuance of additional secured notes under that indenture. On February 2, 2011, the Company consummated the consent solicitation and adopted the amendments to the indenture governing the PGL Secured Notes. On February 1, 2011, the Company issued an additional $50.0 million in aggregate principal amount of PGL Unsecured Notes at an issue price of 108%, plus accrued interest from August 15, 2010. On February 9, 2011, the Company issued an additional $80.0 million in aggregate principal amount of PGL Secured Notes at an issue price of 105%, plus accrued interest from August 15, 2010. The PGL Secured Notes and the PGL Unsecured Notes are guaranteed on a senior secured basis and senior unsecured basis, respectively, by DJL, EVD, DJW, ABC and KSC (collectively, the “Subsidiary Guarantors”). The PGL Secured Notes and the related guarantees are secured by a security interest in the Company’s and theSubsidiary Guarantors’ respective existing and future assets(other than certain excluded assets) and by a limited recourse pledge of 100% of the equity interests of PGL by PGP.The security interest on the collateral that secures the PGL Secured Notes and the related guarantees are subject to the prior liens of the PGL Credit Facility. The PGL UnsecuredNotes are effectively subordinated to the PGL Credit Facility, the PGL Secured Notes and other secured indebtedness of the Company and the Subsidiary Guarantors to the extent of the collateral securing such indebtedness. The guarantees of the Subsidiary Guarantors are full and unconditional and joint and several. PGL Credit Facility On January 31, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed a Consent agreement that permitted KSC to join the PGL Credit Facility as a Borrower. On February 2, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed the Second Amendment which, among other things, (i) permits the issuance of up to $80.0 million in aggregate principal amount of additional PGL Secured Notes, (ii) provides for a reduction in the maximum revolver amount under the facility from $58.5 million to $50.0 million, (iii) extends the maturity date of the facility from January 15, 2014 to January 15, 2015, and (iv) permits certain capital expenditures in connection with the development of the Kansas Star. On May 11, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed the Third Amendment to Amended and Restated Loan and Security Agreement which increased the limit on issued and outstanding letters of credit allowed under the PGL Credit Facility from $10.0 million to $25.0 million. As of March 31, 2011, the Company had no outstanding advances under the PGL Credit Facility. In addition, as of March 31, 2011, the Company had outstanding letters of credit under the PGL Credit Facility of $1.7 million resulting in available borrowings thereunder of $48.3 million. Compliance As of March 31, 2011, the Company was in compliance with the terms of the agreements governing its outstanding indebtedness. 11 5. Fair Value Measurements Under GAAP, certain assets and liabilities must be measured at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The Company had one financial instrument that must be measured at fair value in the financial statements, an investment available for sale. The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis. GAAP establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value.This hierarchy prioritizes these inputs into three broad levels.The three levels are as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date; Level 2-Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs); and Level 3-Unobservable inputs that reflect the Company’s estimate about the assumptions that market participants would use in pricing the asset or liability. The Company develops these inputs based on the best information available, including its own data. The Company had no Level 1 or Level 2 financial instruments at March 31, 2011 and December 31, 2010. The Company had one Level 3 financial instrument at March 31, 2011 and December 31, 2010. DJW holds an investment in a single municipal bond issuance that is classified as available for sale and is recorded at fair value.DJW is the only holder of this instrument and there is no quoted market price for this instrument.The estimate of the fair value of such investment was determined using a combination of current market rates and estimates of market conditions for instruments with similar terms, maturities, and degrees of risk and an estimate from an independent source of what market participants would use in pricing the bonds.Unrealized gains and losses on this instrument resulting from changes in the fair value of the instrument are not charged to earnings, but rather are recorded as other comprehensive income (loss) in the member’s deficit section of the Company’s balance sheets.The discountassociated with this investment is netted with the investment on the balance sheets and is being accreted over the life of the investment using the effective interest method. The accretion of such discount is included in interest income on the statements of operations. In accordance with the fair value hierarchy described above, the following table shows the fair value of the Company’s Level 3 financial asset that is required to be measured at fair value as of March 31, 2011 and December 31, 2010, which is classified as “Investment available for sale” in the balance sheets ($0.3 million is classified in Prepaid and other assets at March 31, 2011 and December 31, 2010) (in thousands): Total Carrying Value at March 31, 2011 Fair Value Measurements at March 31, 2011 Total Carrying Value at December 31, 2010 Fair Value Measurements at December 31, 2010 Investment available for sale $ $ $ 18,592 $ The following table summarizes the changes in fair value of the Company’s Level 3 assets and liabilities for the three months ended March 31, 2011 and 2010 (in thousands): Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Investment available for sale Investment available for sale Balance at beginning of the year $ $ Total gains (losses) (realized or unrealized): Included in earnings 53 47 Included in other comprehensive income (loss) Transfers in or out of Level 3 - - Purchases, sales, issuances and settlements - - Ending balance at March 31, 2011 and 2010 $ $ 12 Included in interestincome Included in interest income Gains included in earnings attributable to the change in unrealized gains relating to assets still held at the reporting date $ 53 $ 47 6. Commitments and Contingencies Under the Company’s and PGP’s operating agreements, the Company and PGP have agreed, subject to a few exceptions, to indemnify and hold harmless PGP and PGP’s members from liabilities incurred as a result of their positions as sole manager of the Company and as members of PGP, respectively. On May 13, 2011, the State of Iowa moved "in the interest of justice" to dismiss misdemeanor charges filed against PGP, its Chief Executive Officer and Chief Operating Officer for alleged violations of State of Iowacampaign contribution laws.The Court approved the motion and ordered the complete dismissal of all charges. Neither the Company nor its subsidiaries are parties to any pending or probable legal proceedings other than litigation arising in the normal course of business.Management does not believe that adverse determinations in any or all such litigation would have a material adverse effect on the Company’s financial condition, results of operations or cash flows. The Kansas Management Contract contractually obligates KSC to open certain phases of the project by certain specified dates. With certain exceptions, the interim gaming facility must open for business no later than February 14, 2012, while the permanent gaming facility must be completed by January 14, 2013, and the entire construction project (as set forth in the contract) must be completed no later than January 14, 2015. In addition, as of January 14, 2015, KSC is obligated to have made a minimum investment in infrastructure related to the Kansas Star development of $225.0 million, inclusive of any third party investments but exclusive of the $25.0 million privilege fee as discussed in Note 2.See additional discussion of the Kansas Star development in Note 1. 7. Related Party Transactions During the three months ended March 31, 2011 and 2010, the Company distributed $3.1 million and $0.7 million, respectively, to PGP primarily for (i)certain consulting and financial advisory services related to PGP development expenses, (ii)board fees and actual out-of-pocket expenses incurred by members of the board of managers of PGP in their capacity as board members and (iii)tax, accounting, licensure, legal and administrative costs and expenses related to PGP. These amounts were recorded as member distributions.During the three months ended March 31, 2011, the Company received contributions of $4.1 million from PGP primarily for land and capitalized costs related to the Kansas Star development project that were paid by PGP. During the three months ended March 31, 2011 and 2010, the Company expensed $0.2 million and $0.1 million, respectively, as affiliate management fees, related to other compensation and board fees payable to board members of PGP representing services provided to PGL. In accordance with a management services agreement between OED Acquisition LLC (“OEDA”), a wholly owned subsidiary of PGP, and EVD, under which EVD pays to OEDA (an affiliate) a base management fee of 0.44% of net revenue (less net food and beverage revenue) plus an incentive fee ranging from 0.75% to 1.25% based on earnings before interest, taxes, depreciation, amortization and non-recurring charges, EVD expensed $0.2 million in affiliate management fees payable to OEDA during each of the three months ended March 31, 2011 and 2010. In accordance with a management services agreement between DJW and PGP under which DJW pays to PGP a base management fee of 1.75% of net revenue (less net food and beverage revenue) plus an incentive fee ranging from 3% to 5% based on earnings before interest, taxes, depreciation, amortization and non-recurring charges, DJW expensed management fees of $0.6 million during each of the three months ended March 31, 2011 and 2010. 13 EVD and PGP are parties to a consulting agreement with a board member of PGP. Under the consulting agreement, EVD, DJW and ABC must each pay the board member a fee equal to 2.5% of EVD’s, DJW’s and ABC’s earnings before interest, taxes, depreciation, amortization andcharges associated with the impairment of assets, development expenses, pre-opening expenses, management and consulting fees, corporate allocations, gains or losses on the disposal of assets and extraordinary gains or losses, in each case, applicable to such period.EVD expensed $0.2 million of affiliate management fees during each of the three months ended March 31, 2011 and 2010, respectively, related to this agreement.DJW expensed $0.2 million of affiliate management fees during each of the three months ended March 31, 2011 and 2010, respectively, related to this agreement.ABC expensed $0.1 million of affiliate management fees during each of the three months ended March 31, 2011 and 2010, respectively, related to this agreement. 8. Segment Information The Company is organized around geographical areas and has five reportable segments: (1)Diamond Jo Dubuque operations, which comprise the Diamond Jo casino in Dubuque, Iowa, (2)Diamond Jo Worth operations, which comprise the Diamond Jo Worth casino operations in Northwood, Iowa, (3) Evangeline Downs operations, which comprise the casino, racetrack and OTBs operated by EVD in Opelousas, Louisiana and the surrounding area, (4) Amelia Belle operations, which comprise the Amelia Belle casino in Amelia, Louisiana, and (5) Kansas Star, which will operate the Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas and is currently under development. The accounting policies for each segment are the same as those described in Note 2 above and in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The Company evaluates performance and allocates resources based upon, among other considerations, segment operating earnings (as defined below). The tables below present information about reported segments as of and for the years ended (in thousands): NetRevenues From External Customers ThreeMonthsEndedMarch31, Diamond Jo Dubuque $ $ Diamond Jo Worth Evangeline Downs Amelia Belle Total $ $ Segment Operating Earnings (1) Three Months Ended March 31, Diamond Jo Dubuque $ $ Diamond Jo Worth Evangeline Downs Amelia Belle Total property segment operating earnings (1) General corporate Total Segment operating earnings (1) Gain on settlement (2) - Depreciation and amortization Pre-opening expense Development expense - Affiliate management fees Loss on disposal of assets Loss from equity affiliate - Interest income Interest expense, net of amounts capitalized Net (loss) income $ $ Segment operating earnings is defined as net (loss) income plus depreciation and amortization, pre-opening expense, development expense, affiliate management fees, loss on disposal of assets, loss from equity affiliate and interest expense, net of amounts capitalized less interest income and gain on settlement. “Gain on settlement” relates to a one time gain on a financial settlement with the predecessor owner of ABC during the three months ended March 31, 2011 and is included in Other revenue. 14 Interest Expense, net Three Months Ended March 31, Depreciation and Amortization Three Months Ended March 31, General Corporate $ $ $
